Citation Nr: 1538004	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  13-28 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating, in excess of 50 percent, for posttraumatic stress disorder (PTSD), prior to August 22, 2013.

2.  Entitlement to an increase rating, in excess of 70 percent, for PTSD from August 22, 2013.

3.  Entitlement to service connection for a total disability rating due to individual unemployability (TDIU), based on service-connected disabilities, prior to August 22, 2013.


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran served on active duty from November 2000 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 and July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In August 2013, the RO granted a 70 percent rating for PTSD, effective August 22, 2013.  Since the granted increase for the Veteran's service-connected PTSD does not constitute a full grant of the benefits sought for the time period currently on appeal, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  In a November 2013 rating decision, the RO also granted entitlement to TDIU, effective from August 22, 2013.  The Veteran contends he could not work prior to that date, as such, the issue of TDIU prior to August 22, 2013, is still on appeal.

This appeal was processed using the Virtual VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should include review of this electronic record.

The issue of entitlement to service connection for a TDIU, based on service-connected disabilities, prior to August 22, 2013 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  Prior to August 22, 2013, the evidence of record shows that the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: depressed mood, anxiety, and chronic sleep impairment, disturbances of motivation and mood, some impairment of memory, concentration problems, and difficulty in establishing and maintaining effective work and social relationships.

2.  From August 22, 2013, the evidence of record shows that the Veteran's PTSD has been productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as disturbances of motivation and mood, sleep problems, irritability problems, impaired impulse control, difficulty in adapting to stressful circumstances and an inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  The criteria for a rating, in excess of 50 percent, for PTSD, have not been met prior to August 22, 2013.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a rating, in excess of 70 percent, for PTSD, have not been met from August 22, 2013.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). 

In May 2012, the RO provided VCAA notice with respect to the Veteran's claims. As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).  VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  However, "there is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Merits of the Claims

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2015). 
Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2014); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The Veteran's PTSD is currently evaluated as 50 percent disabling prior to August 22, 2013 and 70 percent disabling from August 22, 2013, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).
Under Diagnostic Code 9411, a 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2015).

A 70 percent rating is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is prescribed when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95.

The Board notes that GAF scores are just one component of the Veteran's disability picture, and that it does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores.  Under such circumstances Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

The medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that the severity level of his PTSD prior to August 22, 2013, warrants no more than the currently assigned 50 percent rating, and from August 22, 2013, the Veteran's symptoms warrant no more than the currently assigned 70 percent rating.  The evidence shows that the Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity, due to such symptoms as depressed mood, anxiety, and chronic sleep impairment, increasingly isolative behavior and difficulty in establishing work relationships prior to August 22, 2013.  From August 22, 2013, the evidence shows that the Veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: disturbances of motivation and mood, sleep problems, anxious affect, suicidal ideation, difficulty in adapting to stressful circumstances in a work-like setting, irritability problems, and an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.

Prior to August 22, 2013

Regarding occupational impairment, the May 2012 VA examination noted that the Veteran was not working at the time and had last worked in 2009 when he stopped working to return to school.  The Veteran also stated that he left work to get away from co-workers who constantly talked about money, but that overall his relationships with his coworkers and supervisors was good.  The Veteran denied any particular difficulty performing job tasks, but then stated he was fired from one former employer as a result of not meeting sales goals.  He also denied any reprimands or counseling, but noted he was late for work a few times.  He stated that since his discharge from the military he had held six to seven jobs with the longest employment being one year.  He was attending school at the time of the examination, but he reported having problems with concentration in class due to flashbacks to events in Iraq.  He also reported that dealing with crowds of people was becoming increasingly difficult.  The May 2012 VA examiner noted that the Veteran had occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

The Veteran was afforded another VA examination in June 2013 in which it was noted that the Veteran was not working, but that he had last worked in January 2013 as a drain cleaner.  He reported that he quit the job because of the stress involved with the job and the requirement to use equipment that was too heavy for him to carry.  He reported that they had him doing work he was not qualified to do.  He stated that he had difficulty at times determining how to fix the problem at hand and would spend hours deliberating instead of doing the obvious simple thing.  He reported that his relationships with coworkers and supervisors was good, but that he did get into a verbal altercation with a customer once.  He reported that he had held six jobs post-military with his longest employment being one year.  He stated that he had been fired from two positions, one as a result of job performance and one because he could not get along with a co-worker which resulted in an altercation.  He stated he was quickly rehired for the second job.  He stated he was currently supporting himself on VA and SSA benefits.  He attended college full-time from 2009 to June 2012, but he failed out of his program because he lost interest.  His wife reported to the examiner that is was also because he had trouble remembering the material.  The June 2013 VA examiner determined that the Veteran had occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

With respect to social impairment, the May 2012 VA examination noted that the Veteran had been married for twelve years and described the marriage as "not that bad" but noted that he and his wife had been arguing about how he treated his children because he yelled at the three of them for the "littlest things".  He also noted that he had difficulty concentrating and often could not remember things that his wife told him which also led to arguments and frustration.  The Veteran stated that he attended his son's baseball practices and games three days a week.  He further reported that he talked to four to five people a week, but did not otherwise socialize.  He stated he saw his twin brother every two to three months.  Finally he stated that he did not hang out with other people more often than that because he did not like people and certain aspects of people made him angry because they annoyed him.  He denied engaging in any social activity.  

The Veteran was afforded another VA examination in June 2013.  The Veteran reported that his relationship with his wife was "kind of crappy" because he was treating her badly.  The wife was present at the appointment and noted that the Veteran could not talk about anything because he got stressed out.  He reported that he had three children and one on the way and that his relationships with his kids were strained because he had no patience with them.  He reported that he helped coach his son's baseball team, but did not interact with anyone any more than necessary.  He stated that he saw his wife's brother once a week but otherwise did not have any close friends.  The June 2013 VA doctor noted that this indicated feelings of detachment and difficulties managing anger and irritability which contributed to discord in his relationships.  

The May 2012 VA examination noted that the Veteran reported feeling down, sad, and blue despite trying to keep himself from feeling that way.  He stated his interest level in most things was very low, as was his energy level.  He reported sleep problems as a result of nightmares and chronic pain.  He denied any significant problems with memory, but noted day-to-day forgetfulness.  He reported mild problems with attention and concentration.  He denied current suicidal and homicidal ideation, hallucinations, and panic attacks.  It was noted the Veteran was independent with activities of daily living and had no problems with hygiene or self-care.  The examiner noted that the Veteran displayed hypervigilance and an exaggerated startle response.  He also noted the Veteran had a depressed mood and anxiety.

The June 2013 VA examination noted, again that the Veteran reported feeling down, sad, or blue, every day.  He reported low levels of interest and sleep problems including nightmares.  He denied any significant memory problems, but noted some mild concentration and attention issues.  He reported some experiences with suicidal and homicidal thoughts but had no intent to follow through.  He denied hallucinations, and panic attacks.  The examiner noted that the Veteran displayed a depressed mood, anxiety, and hypervigilance.

Thus, the medical evidence, combined with the Veteran's subjective reports of his symptoms, indicated that his PTSD was productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as, due to such symptoms as depressed mood, anxiety, and chronic sleep impairment, disturbances of motivation and mood, some impairment of memory, concentration problems, and difficulty in establishing and maintaining effective work and social relationships.  The Board finds the Veteran's symptoms of his PTSD warrants no more than a 50 percent disability evaluation, for the period prior to August 22, 2013.  38 C.F.R. § 4.130, DC 9411. 

Additionally there was no indication that the Veteran's PTSD warranted a 70 or 100 percent rating prior to August 22, 2013, because there was no evidence of total occupational and social impairment or occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood or total social and occupational impairment.  It was noted he had a few problems getting along with his co-workers and supervisors, and one instance of a verbal altercation with a customer, but there was no evidence he was disciplined or fired permanently for any problems with co-workers or supervisors.  The June 2013 VA examiner noted that the Veteran's concentration and attention difficulties may have contributed to his occupational impairment, but there was no indication that they had a significant impact on his occupation or his ability to prevent him from attending school.  Moreover, both the May 2012 and June 2013 VA examiners determined that the Veteran only had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, a finding consistent with a 30 percent rating.  As such, the Veteran was determined to have only mild occupational impairment with regard to his PTSD.

The Board notes that the June 2013 report noted that the Veteran reported some suicidal and homicidal ideation, but there was no indication that the he had any plan or intent to follow through.  The record indicated that the Veteran was good at removing himself from uncomfortable situations and aware of when he needed to do so.  Additionally it was noted that while the Veteran had strained social relationships due to some problems managing anger and irritability and he had some feelings of detachment, he maintained relationships with his wife, three children, extended family, and some friends.  While there was some indication that the Veteran had been somewhat detached from people, he did not seem incapable of interacting and maintaining some relationships.  Therefore, the evidence indicates that the Veteran's disability more closely approximates occupational and social impairment with reduced reliability and productivity.  Therefore, the Veteran's PTSD warrants no more than a 50 percent rating prior to August 22, 2013.

From August 22, 2013

With regard to occupational impairment, an August 2013 VA examination noted the Veteran had last worked in January 2013 and that he quit that job because he was not qualified to do some of the plumbing duties that had been assigned to him.  The Veteran also stated that his occasional irritability with customers and inability to carry heavy equipment were also reasons he could no longer function at that job.  It was noted that the Veteran had difficulty in establishing and maintaining effective work relationships and difficulty in adapting to stressful circumstances including work or a worklike setting.  The August 2013 VA examiner determined that the Veteran had occupational impairment with reduced reliability and productivity.  

With regard to social impairment, an August 2013 VA examination noted that the Veteran was married with four children.  He stated that he usually gets along with his wife and that she had been very supportive.  The Veteran stated that he was often irritable and angry with his family and sometimes was verbally aggressive, but noted that he was never physically violent.  He stated that he had a twin brother that he got along with "at times".  He also stated that he had a younger sister with whom he had a decent relationship.  The Veteran reported that he had a few supportive friends including those with whom he coached his son's football team.  He stated that he enjoyed the distraction of the coaching and denied every significantly losing his temper with the kids or acting inappropriate as a result of his PTSD.  

The August 2013 VA examination reported that the Veteran displayed a depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, mild memory loss, flattened affect, difficulty in understanding complex commands, impaired judgment, and disturbances of mood and motivation.  It was noted that the Veteran's PTSD was exacerbated by significant financial strain, chronic pain, and a recent diagnosis of a seizure disorder and related lifestyle modifications.  

VA treatment records noted that the Veteran's increasing depression and symptoms of PTSD as a result of problems with work and increasing pain.  Additionally it was noted that the Veteran's nightmares had increased around the tenth anniversary of his time in Iraq.  The Veteran also reported increase agitation as a result of the VA process and SSA process for benefits not working out as he would have liked.  Additionally the Veteran was prescribed medication that caused him to have a seizure.  As a result the Veteran's wife has had to increase the amount of help she was providing because he was not able to drive for some time following the seizure.  More recent VA treatment records noted that the Veteran had been "extremely stressed" and "deeply depressed".  It was noted the Veteran made a suicidal statement in relation to a denial for increase in VA benefits, but a welfare visit from local police did not result in psychiatric care.  

Thus, the medical evidence, combined with the Veteran's subjective reports of his symptoms, indicated that his PTSD caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Board finds the Veteran's symptoms of his PTSD warrant no more than a 70 percent disability evaluation from August 22, 2013.  38 C.F.R. § 4.130, DC 9411.  In this regard, the Board notes that the Veteran had impaired impulse control, suicidal ideation, difficulty in adapting to stressful circumstances, including in a work-like setting; and an inability to establish and maintain effective relationships.

The next higher, 100 percent rating, is, however, not demonstrated by the evidence of record, as the Veteran's PTSD is not manifested by total occupational and social impairment, due to such symptoms as:  gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id.
The August 2013 VA examination noted that the Veteran's PTSD did cause occupational impairment as a result of concentration issues, impaired impulse issues, and difficulty in adapting to stressful circumstances, including in a work-like setting; and an inability to establish and maintain effective relationships.  The examiner noted, however that the Veteran's PTSD alone did not render him totally occupationally impaired.  

The August 2013 VA examiner also noted that while the Veteran has some difficulty in social relationships due to anger and irritability problems and feelings of detachment, the Veteran has relationships with his wife and children, various extended family members, and a few friends.  The Veteran does not display total social impairment.  Therefore, the Veteran's PTSD warrants no more than the currently assigned 70 percent rating from August 22, 2013.

The Board has also considered the Veteran's statements regarding the severity of his PTSD. The Veteran contends that his PTSD is far more disabling than the ratings he was assigned, and in fact, the Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected PTSD.

The evidence does not show that symptomatology associated with the Veteran's PTSD more nearly approximates the schedular criteria associated with a higher rating at any time relevant to the appeal period.  Therefore, the Veteran's PTSD warrants no more than a 50 percent rating prior to August 22, 2013, and a 70 percent rating from August 22, 2013.

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD disability with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  There is also no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment, such as "marked interference", over and above that which is already contemplated in the assigned schedular ratings.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Separately, a TDIU rating has previously been granted for at least part of the time on appeal.

The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  Moreover, the Board notes that a total disability rating based on unemployability (TDIU) due to service-connected disabilities was granted, effective from August 22, 2013, and the period prior to August 22, 2013 is addressed below.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Based on the foregoing, the Board finds that that the evidence does not support a rating higher than 50% for PTSD prior to August 22, 2013, or a rating higher than 70 percent rating from August 22, 2013.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An increased rating, in excess of 50 percent, for PTSD is denied prior to August 22, 2013.

An increased rating, in excess of 70 percent, for PTSD is denied from August 22, 2013.


REMAND

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2015). 
In determining whether the Veteran is eligible to receive TDIU benefits, the Board observes that the Veteran is service-connected for PTSD evaluated as 50 percent disabling, residuals of a right ankle injury evaluated as 10 percent disabling, and bilateral shin splints evaluated as 10 percent disabling; with a combined rating of 60 percent.  The assigned combined evaluation of 60 percent for the Veteran's service-connected disabilities fails to meet the criteria for schedular consideration of TDIU, prior to August 22, 2013.  See 38 C.F.R. § 4.16(a).

Where the percentage requirements in §4.16(a) are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  38 C.F.R. § 4.16(b).

The Board notes that the May 2012 and June 2013 VA examinations noted that the Veteran's PTSD caused problems with concentration and his ability to get along with others causing some degree of occupational impairment.  Additionally it was noted that the Veteran had difficulty attending school and participating in his classes due to the concentration problems and inability to interact with others resulting from his PTSD.  As a result, the record indicated that the Veteran's PTSD would have likely resulted in merely marginal employment prior to August 2013.  As the Veteran's disabilities do not meet the schedular requirements prior to August 2013, the Veteran's claim for a TDIU should be submitted to the Director of Compensation Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

This case should be submitted to the Director of Compensation Service, for extraschedular consideration for TDIU.  If the TDIU rating is denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this case should be returned to the Board for further appellate review.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


